   Case 2:17-cv-10129-CCC-MF Document 259 Filed 09/11/20 Page 1 of 2 PageID: 9753




                                                                           WRITER’S DIRECT DIAL: (609) 734-6358




                                                     September 10, 2020


VIA ECF

Honorable Mark Falk, U.S.M.J.
United States District Court
Martin Luther King, Jr. Fed. Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101-0999


         Re: Allergan Sales LLC v. Sandoz, Inc. et al.
             Civil Action No. 17-10129 (CMC) (CLW)

Dear Judge Falk:

        This firm, together with Schiff Hardin LLC, represent Defendants, Sandoz, Inc. and Alcon
Laboratories, Inc. (“Sandoz”) in the above-captioned matter. As the Court is aware, new counsel have
entered appearances in the case on behalf of all parties. Counsel have been conferring with each other to
reach an agreed-upon set of modifications to the existing schedule, and to clarify our understanding with
respect to expert reporting. On behalf of both Allergan Plaintiffs and Sandoz, we respectfully submit the
following agreed-upon scheduling modifications for the Court’s consideration.

 Event                            Current Date                         Proposed Date

 Opening expert reports           September 16, 2020                   October 16, 2020

 Rebuttal expert reports          October 29, 2020                     December 23, 2020

 Reply expert reports             November 19, 2020                    January 22, 2021

 Expert discovery deadline        December 18, 2020                    February 22, 2021

 Pre-trial conference             Q1 2021, date TBD by Court           Q2 2021, date TBD by Court

 Trial                            Q2 2021, date TBD by Court           Q2-Q3 2021, date TBD by Court

       The parties are still discussing additional fact discovery requested by Sandoz, and will follow up
with another letter if that issue is not promptly resolved. With respect to the expert reports, the parties



{08179296; 1}
   Case 2:17-cv-10129-CCC-MF Document 259 Filed 09/11/20 Page 2 of 2 PageID: 9754

HILL WALLACK LLP
ATTORNEYS AT LAW



Page 2

have met and conferred with respect to their respective burdens and the anticipated content of the
opening expert reports. Plaintiffs will address secondary considerations in rebuttal expert reports, and
Sandoz will respond to Plaintiffs’ secondary considerations in reply expert reports. The parties reserve
for trial the determination of the order of presentation of validity and secondary considerations proofs.

        Should these scheduling adjustments meet with Your Honor’s approval, we respectfully request
that the Court “So Order” this letter. We thank the Court for its attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ Eric I. Abraham
                                                      ERIC I. ABRAHAM
cc:      Counsel of Record via ECF

It is SO ORDERED.




_____________________________
Hon. Mark Falk, Chief U.S.M.J.              9/11/20




{08179296; 1}
